GODBOLD, Chief Judge,
specially concurring.
I wish to emphasize that we are only deciding that the complaint is premature and that we lack jurisdiction. We do not decide what the legal and financial consequences will be if and when condemnation occurs.
Possibly in a condemnation proceeding the former lessee whose station has been converted to that of a franchise relationship would be compensated on the basis of his only losing a month-to-month term. I am not convinced that the statute permits a franchisor having notice of condemnation to terminate a lease and shift to a month-to-month relationship, and then in the condemnation proceeding receive the entire economic benefit of the condemnation less only the value of a one month term to the franchisee. We do not reach this question and it is for another court at another time.